Argued November 16, 1927.
The disposition of this appeal is controlled by the opinions which we have this day filed in the case of The Vesta Coal Company v. William Jones, Appellant, No. 488 April Term, 1928, and The Vesta Coal Company v. Charles Stiddard, appellant, No. 1399 April Term, 1928. The proceedings in the court below were more detailed and formal in this case than *Page 39 
in some of the similar cases we have had occasion to consider at this term. A praecipe for a summons in ejectment was filed, accompanied by a declaration setting forth the material provisions of the lease and averring default upon the part of the lessee, appellant herein. To the declaration were attached copies of the lease and of the notice to quit. A partial abstract of title was also filed and an attorney, acting upon this occasion for appellant by virtue of authority contained in the lease, appeared, accepted service, waived the issuing of the summons and confessed a judgment in ejectment against appellant for the premises described in the lease, etc.
The lessee's covenants in the lease involved in this case are substantially the same as those considered in the Jones case and the language of the waiver clause is identical, namely, that "all errors and defects in such judgment, and the proceedings therein, are hereby waived, and no writ of error, objection or exception, shall be taken thereto." In view of the conclusions announced in the Jones case and in the case of Consumers Mining Company v. Smaile Chatak, appellant, at No. 535 April Term, 1928, in which an opinion was filed November 23, 1927, this appeal must be dismissed.
Appeal dismissed at the costs of appellant.